If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


ESTATE OF RALPH BROWN, by VICTORIA                                   UNPUBLISHED
BROWN, Personal Representative,                                      August 27, 2019

               Plaintiff-Appellee,

v                                                                    No. 340533
                                                                     Oakland Circuit Court
SEAN WOLAN and JEFFREY VESCIO,                                       LC No. 2016-152431-NO

               Defendants-Appellants.



Before: MURRAY, C.J., and STEPHENS and RIORDAN, JJ.

PER CURIAM.

        Defendants appeal as of right the trial court’s order denying their motion for summary
disposition pursuant to MCR 2.116(C)(7), based on governmental immunity. We affirm.

                                       I. BACKGROUND

       This negligence suit arises from the death of Robert Brown (the plaintiff’s decedent) who
had suffered injuries months earlier when, during a transport from the residential facility to the
ambulance, the gurney he was on tipped over.

        Defendants are paramedics employed by the city of Southfield. On August 29, 2015,
defendants were dispatched to an assisted living facility to transport plaintiff’s decedent to
Botsford Hospital. The decedent was paraplegic from a prior injury and was being transported to
the hospital because of blood in his urine. Defendant Sean Wolan was assigned as the “lead”
paramedic and defendant Jeffrey Vescio as the “driver.” Vescio used a stretcher (also referred to
as a “cot” or “gurney”) mounted on wheels to convey the decedent from the facility to the
ambulance. After exiting the facility, Vescio used one hand to pull the stretcher from the end, at
the decedent’s feet. Vescio carried a bag of medical supplies in the other hand. Wolan did not
take control of the handles at the opposite end of the stretcher at the decedent’s head, but instead
stayed in the facility to fill out paperwork. Vescio pulled the stretcher alone down a ramp at the
exit of the facility, onto a stamped concrete patio walkway. The walkway had a 90-degree turn
with a circle of stamped concrete at the corner. As Vescio pulled the stretcher, one of the rear
wheels went off the walkway and onto the grass, which was approximately 2 inches lower than
the concrete. The stretcher tipped downward. Vescio dropped his bag, turned around, and used
his body and arms to prevent the stretcher from falling to the ground. Wolan saw what was
happening and came to assist Vescio in returning the stretcher to the upright position onto the
walkway.1

        Vescio testified in his deposition that he did not believe that the decedent could have
been injured because neither his body nor the stretcher hit the ground. He testified that he
palpated the decedent’s neck in the ambulance, but he did not find any sign of injury. According
to Vescio, the decedent reported that he was not in pain. Wolan testified that he palpated the
decedent’s neck before the stretcher was taken into the ambulance. Wolan explained that his
examination could not be seen on the security video because a tree obscured the view of the
stretcher when he conducted the brief examination. Defendants’ examinations were not
documented in the decedent’s Patient Care Record. Neither did Wolan document the tipping
incident. Upon arriving to the Botsford Hospital Emergency Room (ER), defendants did not
inform staff of the tipping incident. The ER staff learned of the incident from an employee at the
assisted living facility who heard defendants ask the decedent if he was hurt. The employee
heard decedent complain of pain in his neck. The decedent’s MRI and CT scan imaging
revealed multiple acute fractures in the vertebrae of the decedent’s cervical and thoracic spine.
Daniel Fahim, M.D., a neurosurgeon, performed surgery for open reduction and internal fixation
of the vertebral fractures. During surgery, the decedent was found to have lytic lesions along his
spine, suggesting metastatic cancer.

        The decedent was discharged to a nursing facility from September 10 to 26, 2015. While
there, the decedent developed pneumonia, “which further developed into full sepsis and infected
decubitus ulcers.” He was admitted to William Beaumont Hospital on September 26, 2015, and
remained there until his death on October 10, 2015. He was diagnosed with acute hypoxic
respiratory failure caused by Methicillin Resistant Staph Aureus pneumonia. The decedent’s
pneumonia and respiratory failure were identified as “healthcare associated.” The decedent’s
death certificate listed three causes of death: (1) “respiratory failure,” (2) “healthcare associated
pneumonia,” and (3) “metatastic lung cancer.” The manner of death was recorded as natural.

         Plaintiff brought this suit against defendants for negligence. Plaintiff alleged that
defendants were grossly negligent for allowing the stretcher to tip, by failing to assess the
decedent for injury after the fall, by failing to use spinal precautions before repositioning him on
the stretcher, and by failing to truthfully report the incident to hospital personnel. Plaintiff’s
liability theory is that the decedent’s vertebral fractures caused him to become bed-bound, which
put him at risk of pneumonia. Although the decedent was terminally ill from lung cancer,
plaintiff alleges that he died from pneumonia earlier than he would have died from the cancer.

        Defendants moved for summary disposition on the ground that they were entitled to
immunity under the governmental tort liability act (GTLA), MCL 691.1401 et seq., because
plaintiff could not prove that their alleged negligence constituted gross negligence, and because
1
    The incident was recorded by the facility’s entryway security camera.



                                                 -2-
their conduct was not the proximate cause of the decedent’s injuries and death. The trial court
disagreed, concluding that questions of fact precluded summary disposition.

                                  II. STANDARD OF REVIEW

        A trial court’s decision on a motion for summary disposition is reviewed de novo. Pew v
Mich State Univ, 307 Mich. App. 328, 331; 859 NW2d 246 (2014). “When reviewing a motion
for summary disposition under MCR 2.116(C)(7), an appellate court accepts all well-pleaded
allegations as true, and construes them most favorably to the plaintiff, unless specifically
contradicted by contrary evidence.” Xu v Gay, 257 Mich. App. 263, 266; 668 NW2d 166 (2003).
“The court must consider all affidavits, pleadings, depositions, admissions, and documentary
evidence filed or submitted by the parties, and the motion should be granted only if no factual
development could provide a basis for recovery.” Id. at 266-267.

                                          III. ANALYSIS

         Under MCL 691.1407(2), “[g]overnmental employees are immune from liability for
injuries they cause during the course of their employment if they are acting or reasonably believe
they are acting within the scope of their authority, if they are engaged in the exercise or
discharge of a governmental function, and if their conduct does not amount to gross negligence
that is the proximate cause of the injury or damage.” Love v Detroit, 270 Mich. App. 563, 565;
716 NW2d 604 (2006). The GTLA defines “Gross negligence” as “conduct so reckless as to
demonstrate a substantial lack of concern for whether an injury results.” MCL 691.1407(8)(a).
“Evidence of ordinary negligence is not enough to establish a material question of fact regarding
whether a government employee was grossly negligent.” Chelsea Investment Group, LLC v
Chelsea, 288 Mich. App. 239, 265; 792 NW2d 781 (2010). “The plain language of the
governmental immunity statute indicates that the Legislature limited employee liability to
situations where the contested conduct was substantially more than negligent.” Maiden v
Rozwood, 461 Mich. 109, 122; 597 NW2d 817 (1999). “The determination whether a
governmental employee’s conduct constituted gross negligence that proximately caused the
complained-of injury under MCL 691.1407 is generally a question of fact, but, if reasonable
minds could not differ, a court may grant summary disposition.” Briggs v Oakland Co, 276
Mich. App. 369, 374; 742 NW2d 136 (2007).

         Defendants first argue that plaintiff failed to establish evidentiary support for her claim
that their alleged conduct arose to the level of gross negligence. Plaintiff alleged that defendants
were grossly negligent in allowing the stretcher to tip, in failing to assess the decedent for injury
after the fall, in failing to use spinal precautions before repositioning him on the stretcher, and in
failing to truthfully report the incident to hospital personnel.

        With respect to allowing the stretcher to tip, plaintiff’s expert John Everlove testified that
“the minimum standard of care” for transporting a patient on a stretcher was to have two persons
operating it while a patient was on it. He stated that the rear locking wheels were “not designed
to replace personnel.” He further testified that when a stretcher is maneuvered down a ramp, the
first paramedic should have both hands on the stretcher and walk down backward, and the
second paramedic should have both hands on the rear handles and walk down facing forward.
One EMT holding the gurney with one hand is a substantial departure from that standard,


                                                 -3-
especially considering the plainly visible steep incline and significant drop off next to it.
Defendant’s assertion that expert testimony is inappropriate on the issue of gross negligence flies
in the face of logic and case law. Therefore, for the purposes of the motion heard by the trial
court there was evidence that the standard of care was breached. This alone, however would
only be evidence of negligence. Ordinary negligence does not negate the immunity imbued upon
the emergency medical personnel in this case. However, knowledge of the standard of care,
breach of that standard, awareness of special circumstances, and a conscious decision not to
follow the standard of care in combination, support a claim of gross negligence. Both EMTs can
be presumed because of their certification or licensure to know the standard of care. No party
disputes the essential facts that only one technician guided the gurney, that the incline was
readily observable, or that the single technician guiding the gurney used one hand. Vescio, an
experienced emergency technician, can be presumed to have been aware of the nature of the
incline that he traversed, as the incline was open for view. He had the opportunity to perceive
the weight of the patient, and he can be presumed to have been aware that the patient’s weight
would make it more difficult to control the gurney on that incline versus traversing a level
surface with no turns. He chose to traverse the incline with a gurney bearing the patient with one
hand, although he was aware that using two hands was a safer, preferred and recommended
course of conduct.

        The fact that Vescio and Wolan had previously used one hand while guiding patients’
gurneys without negative consequence is a fortunate circumstance in this case for both the court
and a trier of fact to consider. However, substantial certainty of injury is not necessary for
conduct to be considered reckless. This is not a case held to the Worker’s Disability
Compensation Act (WDCA) intentional tort definition where tort liability can only be imposed
where “An employer shall be deemed to have intended to injure if the employer had actual
knowledge that an injury was certain to occur and willfully disregarded that knowledge.” MCL
418.131(1). In this case, there is evidence of three intentionally unheeded standards of care
intended to assure safe traverse of a patient on a gurney and evidence of the special circumstance
of the transport occurring on open an obvious incline. The likelihood of a gurney going awry on
an incline is foreseeable. Defendants’ actions were inadequate and demonstrated a “substantial
lack of concern for whether an injury results.” MCL 691.1407(8)(a).

        Concerning the failure to assess decedent’s injury and failing to use spinal precautions,
plaintiff criticizes defendants for assuming that the incident could not have harmed the decedent
because neither he nor the stretcher hit the ground. Defendants respond that they palpated the
decedent’s neck, which was the only skill paramedics had at the time to evaluate a patient for
cervical spine injury. The medical records bear no evidence that the decedent was palpated. In
fact, the medical record reveals that both paramedics failed to report any incident until after a
nursing facility employee reported both the incident and the decedent’s unheeded complaints of
neck pain. That same medical record includes the finding that multiple neck fractures were
discovered on the MRI and CT taken immediately after the decedent’s arrival at the hospital.
Those fractures were discoverable by a palpation that at the least would have engendered a pain
response. Thus, there is a reasonable inference that just as they failed to report the incident
voluntarily, they failed to palpate. Failure to palpate in this circumstance is however, only
evidence of negligence.




                                               -4-
         The failure to report the incident has additional import on the issue of whether the
conduct of the defendants was grossly negligent. They had an undisputed duty to make such a
report. Indeed, Vescio acknowledged in his deposition that the incident should have been
reported. Vescio testified that Wolan was responsible for documenting the ambulance run and
communicating information to the ER staff. Wolan explained that he did not report or document
the incident because he did not believe the decedent had been injured. To the contrary, Everlove
testified that the reporting of the incident, regardless of the paramedics’ assessment of injury,
was crucial to patient care at the hospital. Additionally, the veracity of Wolan’s testimony
regarding his belief that there was no injury is belied by his partner Vescio’s description of the
incident in his e-mail to his supervisors where he reported that, “the patient [was] hanging
sideways reaching out while remaining belted onto the stretcher.” A rational juror thus could
believe that the EMTs did not assess the patient and failed to even report the indecent to those
charged with the patient’s medical care or record the incident in the transport record that would
have been used by the hospital staff to inform patient care decisions. On this record, a
reasonable juror could determine that the EMTs showed “a substantial lack of concern for
whether an injury results.” Defendants’ failure in regards to reporting cannot be considered
accidental.

       The combination of these events present sufficient evidence to constitute a substantial
lack of care or recklessness as to present a jury submissively claim-of gross negligence in
avoidance of governmental immunity.

        Defendants next argue that their conduct was not the proximate cause of the decedent’s
injuries. We disagree.

        Proximate cause requires proof that “the harm caused to the plaintiff was the general kind
of harm the defendant negligently risked.” Ray v Swager, 501 Mich. 52, 64; 903 NW2d 366
(2017) (quotation marks and citation omitted). Proximate cause “requires a determination of
whether it was foreseeable that the defendant’s conduct could result in harm to the victim.” Id.
at 65. This Court also must consider whether defendants’ conduct was “the one most immediate,
efficient, and direct cause of the injury.” Id. (Citation omitted). “[N]onhuman and natural
forces,” such as the decedent’s pneumonia and cancer, “cannot be considered ‘the proximate
cause’ ” under the GTLA, but “these forces bear on the question of foreseeability, in that they
may constitute superseding causes that relieve the actor of liability if the intervening force was
not reasonably foreseeable.” Id. at 72.

        The plaintiff satisfied her burden of establishing a question of fact regarding proximate
cause. Plaintiff established an evidentiary basis to support a finding that the tipping of the
stretcher was the proximate cause of the decedent’s resulting neck fractures, pneumonia, and
death. Even assuming that the decedent’s body did not make contact with the ground, it is
reasonably foreseeable that the uncontrolled motion of a person’s neck can cause traumatic
injury. Testimony from plaintiff’s causation expert Dr. Werner Spitz established that
immobilization during recovery is foreseeable, and pneumonia is a foreseeable consequence of
immobilization. Dr. Spitz also testified that the decedent’s lung cancer did not cause the
decedent’s immobilization and would not have killed him in October 2015. Dr. Daniel Fahim,
the neurosurgeon who operated on the decedent’s vertebrae, ruled out that the cervical vertebrae
fractures were caused by the decedent’s cancer because they were in different locations. A


                                               -5-
reasonable trier of fact could find from this evidence that, but for the incident, the decedent
would not have developed pneumonia and died six weeks later. Accordingly, the tipping
incident was a proximate cause of the decedent’s neck injury and the complication of
pneumonia. A reasonable trier of fact could also conclude that Vescio’s one-handed
maneuvering of the stretcher was a proximate cause of the accidental tipping because a second
person managing the head-end of the stretcher could have prevented the rear wheel from leaving
the pavement. Defendants’ conduct could thus be characterized as the unsafe action of moving
the stretcher without control of the head-end, or as the failure to use a method that would have
prevented the stretcher wheel from going astray. Under either characterization, the plaintiff
established but-for-causation between moving the stretcher without a second person controlling
the head-end end of the stretcher, and the tipping and subsequent injury to the decedent.

        There is, however, no evidence that the failure to promptly report the incident led to
injury. The decedent arrived at the hospital at 12:41 a.m. The stretcher incident was
documented at 12:54 a.m. Dr. Fahim testified that this delay in receiving the information did not
affect the decedent’s treatment or outcomes. Accordingly, there is no factual causation with
respect to plaintiff’s allegations of defendants’ omissions in reporting the incident.

       Regardless of the issue to report, defendants were not entitled to summary disposition
because plaintiff established an issue of fact concerning whether defendants’ conduct rose to the
level of gross negligence under the GTLA and as to whether defendants’ actions were a
proximate cause of decedent’s death.2

       Affirmed.



                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Michael J. Riordan




2
 Defendants have not offered evidence disputing the fact that the fracture led to the decedent’s
immobilization that in turn, made the decedent pre-disposed to pneumonia that may have
hastened his demise. However, that issue is not before this panel.



                                               -6-